DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 and 21-30 are allowed under this Office action.
Allowable Subject Matter
The claim priority is perfected and one best prior art for the Office action is disqualified, and the 103 rejections are overcome. Claims 1-10 and 21-30, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 and 21-30, were carefully reviewed and a search with regards to independent claims 1, 10, and 29 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-10 and 21-30, specifically independent claims 1, 10, and 29,  the prior art searched was found to neither anticipate nor suggest a projection data generating device for generating projection data in a 2D space, comprising: at least one memory; and at least one processor configured to: acquire information about the projection data in the 2D space from information about a 3D model; store, in the at least one memory, (i) the information about the projection data in the 2D space and (ii) information associating identification information given to a part of the 3D model with a pixel where the part of the 3D model is projected in the 2D space; and generate the projection data in the 2D space based on the information about the projection data in the 2D space.
The most relevant arts searched, Tytgat, etc. (US 20150145861 A1), modified by Marner, etc. (US 20150262426 A1), teach that a rendering device comprising: at least one memory; and at least one processor configured to: acquire information about projection data in a 2D space from information about a region of a 3D model; store, in the at least one memory as associated information, the information about the projection data in association with the information about the region; and generate the projection data based on the information about the projection data, wherein the associated information includes information associating an identifier given to a part of regions obtained by dividing the 3D model with information about a position where the part of the regions is projected in the 2D space. However, Tytgat, modified by Marner, does not teaches every claimed limitation, especially the claimed limitation of "store, in the at least one memory, (i) the information about the projection data in the 2D space and (ii) information associating identification information given to a part of the 3D model with a pixel where the part of the 3D model is projected in the 2D space; and generate the projection data in the 2D space based on the information about the projection data in the 2D space” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612